Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 11,360,466. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the present claims are anticipated by the features in the parent patent.

Regarding claim 1, 18, and 20, Claim 9 of US Patent No. 11,360,466 which includes all inherited features of independent claim 1 of US Patent No. 11,360,466 discloses a method comprising:
while a media playback device is playing back first content received on a first channel (See Claim 1 “while a media playback device is playing back first content received on a first channel and broadcast by a first radio station”), determining, by the media playback device using a classifier, that second content received on a second channel comprises music rather than speech (See claim 9 “determining, using a classifier, that the second content comprises music rather than speech”);
generating, by the media playback device using the second content, a query fingerprint based on the determining that the second content comprises music rather than speech (See Claim 9 “generating the second query fingerprint based on the determining that the second content comprises music rather than speech”);
sending, by the media playback device, the query fingerprint to a server that maintains a reference database containing a plurality of reference fingerprints (See Claim 1 “sending, by the media playback device, a preview request to a server that maintains a reference database containing a plurality of reference fingerprints, wherein the preview request includes the query fingerprints corresponding to the batch of second channels”);
receiving, by the media playback device from the server, identifying information corresponding to a reference fingerprint of the plurality of reference fingerprints that matches the query fingerprint (See Claim 1 “receiving, by the media playback device from the server, first identifying information corresponding to a first reference fingerprint of the plurality of reference fingerprints that matches the first query fingerprint and second identifying information corresponding to a second reference fingerprint of the plurality of reference fingerprints that matches the second query fingerprint”); and
while the media playback device is playing back the first content received on the first channel, providing, by the media playback device for display, at least a portion of the identifying information (See Claim 1 “while the media playback device is playing back the first content received on the first channel, providing, by the media playback device for display, at least a portion of the first identifying information and at least a portion of the second identifying information”).


Allowable Subject Matter
Claims 1, 18, and 20 are allowable with respect to the prior art but as indicated above claims 1, 18, and 20, are subject to a double patenting rejection.
Claims 2-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1, 18, and 20.
The closest prior art discloses Gupta et al. (US 2017/0085941) discloses:
 while a media playback device is playing back first content received on a first channel (See [0057] selection of a first channel results in display of NHL network), generating, by the media playback device, a query fingerprint using second content received on a second channel (See [0060] while a first tuner the first channel such as NHL network a second channel tuners additional programs. See [0023] determining metadata regarding the programs received with a second tuner in order to match against event characteristics relevant to a user such as Player X is at bat based on closed caption data or optical recognition.);
while the media playback is playing back the first content received on the first channel, providing, by the media playback device for display, at least a portion of identifying information (See Fig 9 and [0023] [0008] [0061] [0075-0078] displaying identifying information regarding the content on the second channels including scores, caption data, or segments of the program).

Mallinson (US 2011/0247042) discloses sending, by a media playback device, a query fingerprint to a server that maintains a reference database containing a plurality of reference fingerprints (See Fig 3 [0024] a user device may capture media data and at least partially analyze to arrive at identifying information to sender to a server/database);
receiving, by the media playback device from the server, identifying information corresponding to a reference fingerprint of the plurality of reference fingerprints that matches the query fingerprint (See [0025] if a matching is located using the database corresponding supplemental content may be send to the requesting user device).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425